Sawyer, J.
The nonsuit was properly ordered. It is now to be considered as fully settled, that an affidavit upon the back of the execution is necessary to warrant an arrest upon it, where the judgment upon which it issues is founded upon a contract made since March 1, 1841. It is not sufficient to warrant an arrest upon the execution, that an affidavit was made upon the orginal writ. It was so decided in Kidder v. Farrar, Cheshire County, December term, 1849 ; reaffirmed in Jones v. Miller, 1 Foster 371, and recognized as settled law in Stevenson v. Smith, 8 Foster 12.
If the arrest was unauthorized, a bond given under the provisions of the statute to obtain release from the arrest, is clearly one which the obligor may avoid whenever it is attempted to be enforced ; and whether it is to be regarded as void, or voidable, is immaterial to be considered in this case. If, as contended by the plaintiff, it is merely voidable, the defendants have made it void, so far as that depends upon their election, by interposing the defence to it that it was given to obtain release from an arrest not authorized by law, and thus have made it void, if it depended upon their action to render it such, whatever may be considered to be the true ground upon which their right to avoid it is placed. It has been treated in the argument as void or voidable, or the ground that it was obtained by duress. It may well be doubted whether it can be held that in all cases of a bond given under the statute, to obtain a release from arrest upon a writ or execution not authorized by law, it may be avoided on that ground. It is well understood that such bonds are often given when no arrest is actually made. Not unfrequently the debtor himself, upon being called upon by the officer with the execution, in order to place himself at once in a situation to proceed with his application to be admitted to take the poor debtor’s oath without being committed, voluntarily furnishes the bond, understanding that the proceedings may otherwise result in an actual arrest and *64commitment, unless the bond is furnished. In cases of this nature, where the officer has the authority to make the arrest and accepts the bond, even if voluntarily tendered to him by the debtor, and without any proceedings on the part of the officer towards an actual arrest, the giving and accepting the bond would undoubtedly be sufficient ground for holding that an arrest was made, so far as it might be necessary that one should be made for the purpose of giving and upholding the bond, and sustaining all subsequent proceedings on the part of the debtor, in applying to take the oath, or otherwise discharging himself from it, and the proceedings of the creditor to enforce the bond, if the condition is not performed. The parties would undoubtedly, for the purpose of upholding the bond, be held to be estopped to deny that there was any such arrest, if the officer had authority to make it. But whether, where the officer has no authority in law to make the arrest, but the debtor, and it may be the officer also, supposing that he has the authority, thus voluntarily tenders the bond, and it is accepted by the officer, it can be held to be a bond obtained by duress of imprisonment, admits of question. Alexander v. Pierce, 10 N. H. 494. Whether it were or not so obtained would seem to be a question of fact for the jury. In this case it is stated in the bill of exceptions that the two defendants, who were the judgment debtors, were under arrest upon the execution at the time of executing the bond. This may perhaps be considered as furnishing proper ground for holding, as matter of law, that the bond in this instance was obtained by duress, and the nonsuit, therefore, properly ordered on that ground; it being the natural and ordinary signification of the word “ arrest,” that the officer actually held the persons of the debtors under the restraint which the word imports. This, however, may admit of doubt. If the bond had been given under the circumstances, suggested, without any proceedings on the part of the officer, of a character to constitute an actual arrest, it would seem that the only ground on which it could be held that it was obtained by duress must be that the recital in the bond that the debtor was under arrest, must be taken to be true in the sense *65that such an arrest was in fact made as in law amounts to duress, and that the parties are estopped to deny that such was the fact, even where the officer had no authority to make the arrest. To hold this would be to make the bond a common law security, with all the incidents and properties of an actual contract between the parties, in the form of a bond with a condition ; even when given, as in this case, upon the supposition that there was a legal arrest, though in point of fact none such was made. If the recital that the debtor was under arrest, estops the parties to deny that such was the fact, then the recital that there had issued an execution against the debtor, is equally conclusive, and the bond must be held valid, though no judgment had been rendered, and it must thus become a binding obligation at common law, and judgment rendered upon it for the penalty, because the obligor had not within a year taken the poor debtor’s oath to obtain release from an arrest which had never been made, nor surrendered himself up to jail the day following the expiration of the year that he might there be arrested and committed upon an execution that had never been issued.
But though, by the terms of the statute, the security which the debtor gives upon being released by the officer is required to be in the form of a bond with a condition, it has none or but few of the qualities of such common law security. It does not arise upon a contract between the parties. It is a statute creation for statute purposes, adopted as a convenient mode for carrying out the statutory provisions. The object of those provisions is to release the debtor from a legal arrest on execution for the time, to give him one year from the arrest made, within which to pay the debt or take the oath, and in default of his doing one or the other, then to give to the creditor a sufficient security that the body of the debtor will be ready at the jail, from the hours of twelve to three on the day following the expiration of the year, for a new arrest and commitment to close jail. This security the statute prescribes in the form of a bond, but beyond that form it has none of the qualities of a common law obligation, with a condition until there has been a breach of the condition, *66and then only so far as relates to the course of proceedings for enforcing the penalty. Being given by the statute only in the case of a legal arrest for that specific purpose, it consequently is void if the case does not exist for which it was provided by the statute — an arrest upon proper process, so as to constitute an arrest authorized by law, and from which the party arrested may obtain release, if committed, by taking the poor debtor’s oath.
The nonsuit was, therefore, rightly ordered, upon the ground that the bond is void as given under the statute to obtain release from arrest, when no legal arrest was made.